EXHIBIT 10.32

ACKNOWLEDGEMENT

of

JABIL CIRCUIT (GUANGZHOU) LTD.

as a

MANUFACTURING SUBSIDIARY

And

AMENDMENT NO. 2

to

RECEIVABLES SALE AGREEMENT

Dated as of May 11, 2007

THIS AMENDMENT NO. 2 (this “Amendment”) is entered into by and among Jabil
Circuit, Inc., a Delaware corporation (the “Jabil”), Jabil Circuit of Texas, LP,
a Florida limited partnership (“Jabil Texas”), Jabil Global Services, Inc., a
Florida corporation (“Jabil Global”) and Jabil Defense and Aerospace Services,
LLC (“Jabil Defense,” and together with Jabil, Jabil Texas, Jabil Global and
each other Subsidiary of Jabil which enters into a Joinder Agreement, each
individually, an “Originator” and collectively, the “Originators”), and Jabil
Circuit Financial II, Inc., a Delaware corporation (the “Buyer”).

PRELIMINARY STATEMENTS

A. The Originators and the Buyer are parties to that certain Receivables Sale
Agreement dated as of February 25, 2004 (as amended, restated, supplemented or
otherwise modified from time to time, the “RSA”). Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the RSA.

B. The Agent has approved Jabil Circuit (Guangzhou) Ltd., a corporation
incorporated under the laws of the Peoples Republic of China (“Jabil Huangpu”)
as a Manufacturing Subsidiary under the Purchase Agreement, and in connection
therewith the Originators and the Buyer have agreed to amend the RSA on the
terms and subject to the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Acknowledgement of Manufacturing Subsidiary. The Originators and the
Buyer hereby acknowledge that the Agent has, effective as of the date hereof,
approved Jabil Huangpu as a Manufacturing Subsidiary under and pursuant to the
terms and conditions of the Purchase Agreement, and the parties thereto have
amended the Purchase Agreement for certain related purposes.



--------------------------------------------------------------------------------

Section 2. Amendment. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3 below, the RSA
is hereby amended as follows:

(a) Exhibit I of the RSA is amended to add the following definitions in the
appropriate alphabetical order:

“Jabil Huangpu” means Jabil Circuit (Guangzhou) Ltd., a corporation incorporated
under the laws of the Peoples Republic of China Circuit as a limited liability
company.

“Manufacturing Subsidiary” means each of Jabil Chihuahua, Jabil Huangpu, Jabil
Luxembourg, Jabil Malaysia, Jabil Mexico, Jabil Reynosa, Jabil Reynosa II and
any other Subsidiary of Jabil which the Agent approves in writing as a
Manufacturing Subsidiary from time to time.

(a) Exhibit II of the RSA is hereby amended to add the following information at
the end:

PEOPLES REPUBLIC OF CHINA

Jabil Circuit (Guangzhou) Ltd.

128 Jun Cheng Road

Guangzhou Economy and Technology Development Zone

Peoples Republic of China

(b) Exhibit III of the RSA is hereby amended to add the following Collection
Account information:

 

Collection Bank

  

Lockbox Address

  

Related Collection Account

JPMorgan Chase, N.A.

   N/A    xxxxxxxx

JPMorgan Chase, N.A.

   N/A    xxxxxxxx

Section 3. Conditions Precedent. This Amendment shall become effective and be
deemed effective, as of the date first above written, upon the latest to occur
of (i) the date hereof, (ii) receipt by the Agent of one copy of this Amendment
duly executed by each of the parties hereto and (iii) receipt by the Agent and
each of the parties hereto of each of the documents listed on Schedule I hereto.

Section 4. Covenants, Representations and Warranties of the Originators.

(a) Upon the effectiveness of this Amendment, each of the Originators hereby
reaffirms all covenants, representations and warranties made by it in the RSA,
as amended, and agrees that all such covenants, representations and warranties
shall be deemed to have been re-made as of the effective date of this Amendment.

 

2



--------------------------------------------------------------------------------

(a) Each of the Originators hereby represents and warrants as to itself (i) that
this Amendment constitutes the legal, valid and binding obligation of such party
enforceable against such party in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and general principles of equity which may limit the availability of
equitable remedies and (ii) upon the effectiveness of this Amendment, that no
event shall have occurred and be continuing which constitutes a Termination
Event or a Potential Termination Event.

Section 5. Reference to and Effect on the RSA.

(a) Upon the effectiveness of this Amendment, each reference in the RSA to “this
Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or words of like import
shall mean and be a reference to the RSA as amended hereby, and each reference
to the RSA in any other document, instrument or agreement executed and/or
delivered in connection with the RSA shall mean and be a reference to the RSA as
amended hereby.

(b) Except as specifically amended hereby, the RSA and other documents,
instruments and agreements executed and/or delivered in connection therewith
shall remain in full force and effect and are hereby ratified and confirmed.

(b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Purchaser or the Agent
under the RSA or any of the other Transaction Documents, nor constitute a waiver
of any provision contained therein.

Section 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

Section 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on the date first set forth above by their respective officers thereto duly
authorized, to be effective as hereinabove provided.

 

JABIL CIRCUIT, INC. By:  

/s/ SERGIO CADAVID

Name:   Sergio Cadavid Title:   Treasurer

 

Address:   10560 Martin Luther King, Jr.   Street North   St. Petersburg, FL
33716   Attn: Forbes Alexander, CFO   cc: General Counsel Fax:   (727) 579-8529

 

JABIL CIRCUIT OF TEXAS, LP, By:  

Jabil Texas Holdings, LLC,

its sole General Partner

  By:  

Jabil Circuit, Inc.

its sole Manager and Member

  By:  

/s/ SERGIO CADAVID

  Name:   Sergio Cadavid   Title:   Treasurer

 

Address:   10800 Roosevelt Blvd.  

St. Petersburg, FL 33716

Attn: Forbes Alexander, CFO

  cc: General Counsel Fax:   (727) 579-8529



--------------------------------------------------------------------------------

JABIL GLOBAL SERVICES, INC, By:  

/s/ SERGIO CADAVID

Name:   Sergio Cadavid Title:   Treasurer

 

Address:   10800 Roosevelt Blvd.  

St. Petersburg, FL 33716

Attn: Forbes Alexander, CFO

  cc: General Counsel Fax:   (727) 579-8529

 

JABIL DEFENSE AND AEROSPACE

SERVICES, LLC

By:  

/s/ STEVEN BORGES

Name:   Steven Borges Title:   President and Treasurer

 

Address:   10800 Roosevelt Blvd.  

St. Petersburg, FL 33716

Attn: Forbes Alexander, CFO

  cc: General Counsel Fax:   (727) 579-8529

 

JABIL CIRCUIT FINANCIAL II, INC. By:  

/s/ JOHN MORRIS

Name:   John Morris Title:   President & Treasurer

 

Address:   300 Delaware Avenue   Suite 12119   Wilmington, DE 19801   Attn: John
Koach   Assistant Treasurer Fax:   (302) 654-7584



--------------------------------------------------------------------------------

Schedule I

List of Closing Documents for Addition of Jabil Huangpu

1. Estoppel Letter executed by Jabil Huangpu.

2. Sale and Distribution Agreement between Jabil Huangpu and Jabil Circuit,
Inc., together with Amendment No. 1 thereto.

3. Sale and Distribution Agreement between Jabil Huangpu and Jabil Circuit of
Texas, LP, together with Amendment No. 1 thereto.

4. Letter from Jabil Huangpu to Jupiter, the Agent and the Financial
Institutions confirming no Adverse Claims or intent to grant Adverse Claims as
to products manufactured by Jabil Huangpu, the existence of current registration
and valid business license of Jabil Huangpu, and no pending legal proceedings
pending against Jabil Huangpu for winding up, bankruptcy or dissolution.

5. Written consent of directors of Jabil Huangpu adopting resolutions approving
its designation as a Manufacturing Subsidiary and the execution of the Estoppel
Letter.

6. Copy of search of public records for title, mortgages and attachments by
courts regarding Jabil Huangpu and its real property.

7. Opinion of Jun He Law Offices, local counsel for Jabil Huangpu, regarding
(i) general corporate matters, (ii) due execution of the Estoppel Letter and
enforceability (and limitations on enforceability) of the Estoppel Letter in the
event an action is brought in a court in the Peoples Republic of China,
(iii) choice of law, (iv) consents and (vi) non-contravention of laws and
agreements.

8. Opinion of Holland & Knight LLP regarding enforceability of the Estoppel
Letter.

9. Amendment No. 2 to Collection Account Agreement